Case 9:19-bk-11573-MB         Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20                 Desc
                               Main Document    Page 1 of 19



  1 Patricia B. Tomasco (admitted pro hac vice)
    Quinn Emanuel Urquhart & Sullivan, LLP
  2 711 Louisiana, Suite 500
    Houston, Texas 77002
  3 Telephone: 713-221-7000
    Facsimile: 713-221-7100
  4 Email: pattytomasco@quinnemanuel.com
  5 -and-
  6 Razmig Izakelian (State Bar No. 292137)
    Quinn Emanuel Urquhart & Sullivan, LLP
  7 865 S. Figueroa Street, 10th Floor
    Los Angeles, California 90017
  8
    Telephone: 213-443-3000
  9 Facsimile: 213-443-3100
    Email: razmigizakelian@quinnemanuel.com
 10
    Attorneys for GIT, Inc., California Asphalt Production, Inc., and GTL1, LLC
 11
                              UNITED STATES BANKRUPTCY COURT
 12
               CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
 13
    In re:                                          §    Chapter 11
 14                                                 §
    HVI CAT CANYON, INC.,                           §    Case No. 9:19-bk-11573-MB
 15                                                 §
           Debtor.                                  §    OMNIBUS RESPONSE TO THE
 16                                                 §    EVIDENTIARY OBJECTIONS OF
                                                    §    THE TRUSTEE AND UBS TO THE
 17                                                 §    DECLARATION OF ERNESTO
                                                    §    OLIVARES FILED IN SUPPORT OF
 18                                                      MOTION TO APPROVE
                                                         ADMINISTRATIVE CLAIMS
 19                                                 §
                                                    §    Date: May 19, 2020
 20                                                 §    Time: 10:30 a.m. [PT]
                                                    §    Place: Courtroom 201
 21                                                 §            1415 State Street
                                                    §            Santa Barbara, California
 22                                                 §
 23
 24          GIT, Inc., California Asphalt Production, Inc., and GTL1, LLC (“GIT”, “CAP”, “GTL”, and
 25
      collectively, the “Claimants”) hereby file this response to the evidentiary objections filed by UBS AG,
 26
      London Branch, UBS AG, Stamford Branch (“UBS” and the “UBS Objections”), and the chapter 11
 27
      trustee (“Trustee” and the “Trustee Objections”) [ECF 975, 977] to the Declaration of Ernesto
 28
Case 9:19-bk-11573-MB            Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20             Desc
                                  Main Document    Page 2 of 19



  1 Olivares filed in support of the Claimants’ Motion for Approval and Payment of Administrative
  2 Claims (“Motion”).
  3
                                  RESPONSES TO TRUSTEE OBJECTIONS
  4
          #                Statement                   Objection                    Response
  5
      1       “Those materials and services were     Lack of            Mr. Olivares is the CFO of GIT,
  6           necessary so that HVI could operate    Personal           CAP, and GTL. He has worked in
              its wells. Without those materials     Knowledge,         the oil and gas industry for 33
  7           and services HVI would have to         Fed. R. Evid.      years, and has been employed by
              shut down its operations, which        602; Lack of       GIT, CAP, and GTL for 17 years.
  8           would have made its properties         Foundation,        He thus has personal knowledge of
              unsaleable. It is my understanding     Fed. R. Evid.,     why the materials and services
  9           that operators of oil and gas wells    602, 701, 801;     were provided, and can provide
              will often contract for similar        Improper           admissible lay opinion testimony,
 10           services.”                             Opinion and        based on his perceptions, of
                                                     Inadmissible       whether HVI would have to shut
 11           ¶ 3, lines 7-10.                       Legal              down operations without the
                                                     Conclusion,        services and whether oil and gas
 12                                                  Fed. R. Evid.      well operators will contract for
                                                     701, 702, 703.     similar services.
 13
      2       “HVI and GIT were parties to that      Best Evidence      Mr. Olivares does not purport to
 14           certain Amended and Restated           Rule               describe the agreement. He is
              General & Administrative Services      (Document          authenticating it, and the Trustee
 15           Agreement entered into on August       Speaks For         does not dispute that the attached
              1, 2009, and amended from time to      Itself), Fed. R.   exhibit is authentic. Nor can he,
 16           time. A true and correct copy of       Evid. 1002.        because it is identical to the
              this agreement is attached hereto as                      agreement he filed in support of
 17           Exhibit A.”                                               his motion to reject the agreement.
 18           ¶ 4, lines 11-13.
 19 3         “HVI and CAP were parties to that      Best Evidence      Mr. Olivares does not purport to
              certain: (a) Crude Oil Purchase        Rule               describe the agreements. He is
 20           Contract No. COP-002, and all          (Document          authenticating them, and the
              amendments; (b) Crude Oil              Speaks For         Trustee does not dispute that the
 21           Purchase Contract No. COP-003,         Itself), Fed. R.   attached exhibit is authentic. Nor
              and all amendments; (c) Crude Oil      Evid. 1002.        can he, because it is identical to
 22           Purchase Contract No. COP-004,                            the agreements he filed in support
              and all amendments; (d) Waste Gas                         of his motion to reject the
 23           Handling Agreement, and all                               agreements.
              amendments; (e) Supply
 24           Agreement, and all amendments; (f)
              Amended and Restated Agreement,
 25           and all amendments; and (g) Supply
              Agreement, and all amendments. A
 26           copy of these contracts is attached
              hereto as Exhibit B.”
 27
              ¶ 5, lines 14-20.
 28


                                                       -2-
Case 9:19-bk-11573-MB        Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20            Desc
                              Main Document    Page 3 of 19



  1 4      “HVI and GTL were parties to a        Lack of          Mr. Olivares is the CFO of GTL
           trucking agreement                    Foundation,      and has been employed by GTL
  2        (“Agreement”).”                       Fed. R. Evid.,   for the last 17 years. He therefore
                                                 602, 701, 801    has personal knowledge that HVI
  3        ¶ 6, line 21.                                          and GTL were parties to a
                                                                  trucking agreement. Moreover,
  4                                                               the Trustee asserted in his motion
                                                                  to reject the agreement that HVI
  5                                                               and GTL were parties to a
                                                                  trucking agreement.
  6
      5    “It is my understanding that the      Lack of          Mr. Olivares is the CFO of GIT,
  7        rates charged by GIT, CAP, and        Personal         CAP, and GTL. He has worked in
           GTL are generally below those in      Knowledge,       the oil and gas industry for 33
  8        the oil and gas industry.”            Fed. R. Evid.    years, and has been employed by
                                                 602; Lack of     GIT, CAP, and GTL for 17 years.
  9        ¶ 7, lines 23-24.                     Foundation,      He thus has personal knowledge of
                                                 Fed. R. Evid.,   the oil and gas industry, an
 10                                              602, 701, 801;   understanding of rates generally
                                                 Improper         charged in the industry, and can
 11                                              Opinion and      provide lay witness testimony
                                                 Inadmissible     based on his own perceptions.
 12                                              Legal
                                                 Conclusion,
 13                                              Fed. R. Evid.
                                                 701, 702, 703.
 14
      6    “After HVI filed bankruptcy, GIT,     Lack of          Mr. Olivares is the CFO of GIT,
 15        CAP, and GTL continued to             Personal         CAP, and GTL. He thus has
           provide materials and services to     Knowledge,       personal knowledge of the terms
 16        HVI on the same terms as they did     Fed. R. Evid.    of the materials and services
           before HVI’s bankruptcy. If these     602; Lack of     provided to HVI by the Claimants
 17        entities had not provided materials   Foundation,      and the terms on which they
           and services to HVI, it is very       Fed. R. Evid.,   provided prepetition and
 18        likely that HVI would have to shut    602, 701, 801;   postpetition materials and
           in its wells, which would have        Improper         services. He has also worked in
 19        made its properties unsaleable.”      Opinion and      the oil and gas industry for 33
                                                 Inadmissible     years, and can provide lay witness
 20        ¶ 9, lines 3-6.                       Legal            testimony about HVI needing to
                                                 Conclusion,      shut in its wells and the properties
 21                                              Fed. R. Evid.    becoming unsaleable based on his
                                                 701, 702, 703.   perception.
 22
      7    “After his appointment, the Trustee   Lack of          Mr. Olivares is the CFO of GIT,
 23        continued to utilize the services     Foundation,      CAP, and GTL. He has personal
           provided by GIT, CAP, and GTL.”       Fed. R. Evid.,   knowledge that the Trustee
 24                                              602, 701, 801.   continued to utilize the services of
           ¶ 11, lines 10-11.                                     the Claimants after his
 25                                                               appointment.
 26 8      “In October 2019, CAP                 Lack of          Mr. Olivares is the CFO of CAP
           voluntar[ily] prepaid HVI so that     Personal         and has been employed by CAP
 27        the Trustee could pay payroll and     Knowledge        for the last 17 years. He has
           related expenses. That payment        (regarding       personal knowledge of why CAP
 28        was not due until November 25,        Trustee’s        prepaid HVI, what the Trustee


                                                   -3-
Case 9:19-bk-11573-MB         Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20              Desc
                               Main Document    Page 4 of 19



  1           2019.”                                intent or        represented to obtain the
                                                    conduct), Fed.   prepayment, and when the
  2           ¶ 12, lines 12-13.                    R. Evid. 602;    payment was due. Additionally, it
                                                    Lack of          is not relevant what amount was
  3                                                 Foundation,      advanced, all that is relevant is
                                                    Fed. R. Evid.,   that there was an advance, and that
  4                                                 602, 701, 801.   the Trustee asserted that the
                                                    Irrelevant/Vag   advance was in the ordinary
  5                                                 ue and           course of HVI’s business.
                                                    ambiguous, as    Additionally, the Trustee does not
  6                                                 it does not      actually dispute that CAP prepaid
                                                    describe how     HVI.
  7                                                 much was
                                                    advanced, if
  8                                                 anything, Fed.
                                                    R. Evid. 401,
  9                                                 402, 403.
 10 9         “I understand that the Trustee        Lack of          Mr. Olivares is the CFO of GIT,
              rejected the agreements with CAP      Personal         CAP, and GTL. He has personal
 11           and GTL as of November 27, 2019,      Knowledge        knowledge that the Trustee
              and the agreement with GIT as [of]    (regarding       continued to utilize the services of
 12           December 31, 2019. However, the       Trustee’s        the Claimants after rejection of the
              Trustee continued to utilize the      intent or        agreements.
 13           materials and services provided by    conduct), Fed.
              these companies after those dates.    R. Evid. 602;
 14           For example, he continued to          Lack of
              access HVI’s files on GIT’s server    Foundation,
 15           pursuant to the parties’ agreement    Fed. R. Evid.,
              until February 2020. He accepted      602, 701, 801
 16           shipments of hot loads and soft
              water from December 2019 to
 17           January 2020. He also utilized
              GTL’s trucking services in
 18           December 2019.”
 19           ¶ 13, lines 14-21.
 20
 21                                RESPONSES TO UBS’ OBJECTIONS
 22
          #                Statement                  Objection                  Response
 23
      1       ¶ 3. “GIT, CAP, and GTL provided      Objections:      Mr. Olivares is the CFO of GIT,
 24           materials and services to HVI         lack of          CAP, and GTL. He has worked in
              before HVI filed bankruptcy.          foundation,      the oil and gas industry for 33
 25           Those materials and services were     speculative      years, and has been employed by
              necessary so that HVI could operate   (FRE 602),       GIT, CAP, and GTL for 17 years.
 26           its wells. Without those materials    inadmissible     He thus has personal knowledge of
              and services HVI would have to        opinion,         why the materials and services
 27           shut down its operations, which       conclusory       were provided, and can provide
              would have made its properties        (FRE 701).       admissible lay opinion testimony,
 28           unsaleable. It is my understanding                     based on his perception, of
              that operators of oil and gas wells   The              whether HVI would have to shut

                                                     -4-
Case 9:19-bk-11573-MB      Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20               Desc
                            Main Document    Page 5 of 19



  1        will often contract for similar        Declaration      down operations without the
           services.”                             fails to         services, whether shut down
  2                                               establish        would make the properties
                                                  foundation for   unsaleable, and whether oil and
  3                                               Mr. Olivares’    gas well operators will contract for
                                                  knowledge        similar services.
  4                                               regarding
                                                  whether the
  5                                               shut down of
                                                  operations
  6                                               would make
                                                  the Debtor’s
  7                                               properties
                                                  unsaleable and
  8                                               whether other
                                                  oil and gas
  9                                               operators will
                                                  contract for
 10                                               similar
                                                  services
 11
      2    ¶ 4. “HVI and GIT were parties to      Objection:       Mr. Olivares is the CFO of GIT,
 12        that certain Amended and Restated      lack of          CAP, and GTL and has been
           General & Administrative Services      foundation       employed by GIT, CAP, and GTL
 13        Agreement entered into on August       (FRE 602).       for 17 years. He has the ability to
           1, 2009, and amended from time to                       authenticate GIT’s agreement with
 14        time. A true and correct copy of                        HVI. Moreover, UBS does not
           this agreement is attached hereto as                    object to the authenticity of the
 15        Exhibit A.”                                             agreement, since it is identical to
                                                                   the agreement the Trustee filed in
 16                                                                support of his motion to reject the
                                                                   agreement that UBS required as a
 17                                                                condition of its DIP loans to the
                                                                   Trustee.
 18
      3    ¶ 5. “HVI and CAP were parties to      Objection:       Mr. Olivares is the CFO of GIT,
 19        that certain: (a) Crude Oil Purchase   lack of          CAP, and GTL and has been
           Contract No. COP-002, and all          foundation       employed by GIT, CAP, and GTL
 20        amendments; (b) Crude Oil              (FRE 602).       for 17 years. He has the ability to
           Purchase Contract No. COP-003,                          authenticate CAP’s agreement
 21        and all amendments; (c) Crude Oil                       with HVI. Moreover, UBS does
           Purchase Contract No. COP-004,                          not object to the authenticity of the
 22        and all amendments; (d) Waste Gas                       exhibit, since it is identical to the
           Handling Agreement, and all                             agreements the Trustee filed in
 23        amendments; (e) Supply                                  support of his motion to reject the
           Agreement, and all amendments; (f)                      agreements that UBS required as a
 24        Amended and Restated Agreement,                         condition of its DIP loans to the
           and all amendments; and (g) Supply                      Trustee.
 25        Agreement, and all amendments. A
           copy of these contracts is attached
 26        hereto as Exhibit B.”
 27
 28


                                                   -5-
Case 9:19-bk-11573-MB     Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20                Desc
                           Main Document    Page 6 of 19



  1 4      ¶ 6. “HVI and GTL were parties to     Objections:        Mr. Olivares is the CFO of GTL
           a trucking agreement                  hearsay (FRE       and has been employed by GTL
  2        (“Agreement”).”                       801); lack of      for the last 17 years. He therefore
                                                 foundation         has personal knowledge that HVI
  3                                              (FRE 602).         and GTL were parties to a
                                                                    trucking agreement.
  4
      5    ¶ 7. “It is my understanding that     Objections:        Mr. Olivares is the CFO of GIT,
  5        the rates charged by GIT, CAP, and    speculative,       CAP, and GTL. He has worked in
           GTL are generally below those in      lack of            the oil and gas industry for 33
  6        the oil and gas industry.”            foundation         years, and has been employed by
                                                 (FRE 602);         GIT, CAP, and GTL for 17 years.
  7                                              hearsay (FRE       He thus has personal knowledge of
                                                 801, 802);         the oil and gas industry, an
  8                                              inadmissible       understanding of rates generally
                                                 opinion,           charged in the industry, and can
  9                                              conclusory         provide lay witness testimony
                                                 (FRE 701).         based on his own perception.
 10
                                                 This statement
 11                                              is based on
                                                 speculation
 12                                              and not
                                                 supported by
 13                                              the requisite
                                                 personal
 14                                              knowledge or
                                                 foundation.
 15                                              There is no
                                                 evidence in the
 16                                              record related
                                                 to the rates
 17                                              charged in the
                                                 oil and gas
 18                                              industry or Mr.
                                                 Olivares’
 19                                              knowledge
                                                 related thereto.
 20
      6    ¶ 9. “After HVI filed bankruptcy,     Objections:        Mr. Olivares is the CFO of GIT,
 21        GIT, CAP, and GTL continued to        speculative,       CAP, and GTL. He has worked in
           provide materials and services to     lack of            the oil and gas industry for 33
 22        HVI on the same terms as they did     foundation         years, and has been employed by
           before HVI’s bankruptcy. If these     (FRE 602),         GIT, CAP, and GTL for 17 years.
 23        entities had not provided materials   hearsay (FRE       He thus has personal knowledge of
           and services to HVI, it is very       801, 802),         the oil and gas industry, and
 24        likely that HVI would have to shut    inadmissible       whether shutting in wells can
           in its wells, which would have        opinion,           make properties unsaleable, and
 25        made its properties unsaleable.”      conclusory         can provide lay witness testimony
                                                 (FRE 701).         based on his own perception.
 26
                                                 This statement
 27                                              is based on
                                                 speculation,
 28                                              and not


                                                   -6-
Case 9:19-bk-11573-MB     Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20              Desc
                           Main Document    Page 7 of 19



  1                                             supported by
                                                the requisite
  2                                             showing of
                                                personal
  3                                             knowledge or
                                                foundation.
  4                                             The
                                                Declaration
  5                                             fails to
                                                establish
  6                                             foundation for
                                                Mr. Olivares’
  7                                             knowledge
                                                regarding
  8                                             whether the
                                                shut down of
  9                                             operations
                                                would make
 10                                             the Debtor’s
                                                properties
 11                                             unsaleable.
 12 7      ¶ 11. “After his appointment, the    Objections:      Mr. Olivares is the CFO of GIT,
           Trustee continued to utilize the     lack of          CAP, and GTL and has been
 13        services provided by GIT, CAP,       foundation       employed by those entities for the
           and GTL.”                            (FRE 602);       last 17 years. He has personal
 14                                             hearsay (FRE     knowledge that the Trustee
                                                801, 802).       continued to utilize the services of
 15                                                              the Claimants after his
                                                                 appointment. Moreover, there is
 16                                                              no hearsay because there is no out
                                                                 of court statement.
 17
      8    ¶ 12. “In October 2019, CAP          Objections:      Mr. Olivares is the CFO of CAP
 18        voluntar[ily] prepaid HVI so that    lack of          and has been employed by CAP
           the Trustee could pay payroll and    foundation       for the last 17 years. He has
 19        related expenses. That payment       (FRE 602);       personal knowledge of why CAP
           was not due until November 25,       hearsay (FRE     prepaid HVI, what the Trustee
 20        2019.”                               801, 802).       represented in its motion to
                                                                 approve the prepayment, and when
 21                                                              the payment was due.
                                                                 Additionally, the statement by the
 22                                                              Trustee about why he needed the
                                                                 prepayment is an admission of a
 23                                                              party opponent and therefore not
                                                                 hearsay.
 24
      9    ¶ 13. “I understand that the         Objections:      Mr. Olivares is the CFO of CAP
 25        Trustee rejected the agreements      speculative,     and has been employed by CAP
           with CAP and GTL as of               lack of          for the last 17 years. He has
 26        November 27, 2019, and the           foundation       personal knowledge of the
           agreement with GIT as [of]           (FRE 602);       materials and services provided by
 27        December 31, 2019. However, the      hearsay (FRE     those entities. To the extent that
           Trustee continued to utilize the     801, 802);       the Trustee’s acceptance of
 28        materials and services provided by   inadmissible     services is an out of court


                                                 -7-
Case 9:19-bk-11573-MB     Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20                Desc
                           Main Document    Page 8 of 19



  1        these companies after those dates.     opinion,         statement (which it is not), such
           For example, he continued to           conclusory       statement is an admission by a
  2        access HVI’s files on GIT’s server     (FRE 701).       party opponent, which is not
           pursuant to the parties’ agreement                      hearsay.
  3        until February 2020. He accepted       This statement
           shipments of hot loads and soft        is based on
  4        water from December 2019 to            speculation
           January 2020. He also utilized         and not
  5        GTL’s trucking services in             supported by
           December 2019.”                        the requisite
  6                                               showing of
                                                  personal
  7                                               knowledge or
                                                  foundation.
  8
      10   ¶ 14. “Neither HVI nor the Trustee     Objections:      Mr. Olivares is the CFO of GIT,
  9        have paid GIT, CAP, or GTL for         speculative,     CAP, and GTL and has been
           any of the materials or services       lack of          employed by those entities for the
 10        provided by those entities after HVI   foundation       last 17 years. He has personal
           filed bankruptcy.”                     (FRE 602);       knowledge of what has and has
 11                                               hearsay (FRE     not been paid to those entities after
                                                  801, 802);       HVI filed bankruptcy. Moreover,
 12                                               inadmissible     there is no hearsay because there
                                                  opinion,         is no out of court statement.
 13                                               conclusory
                                                  (FRE 701).
 14
                                                  This statement
 15                                               is based on
                                                  speculation
 16                                               and not
                                                  supported by
 17                                               the requisite
                                                  personal
 18                                               knowledge or
                                                  foundation.
 19                                               There is no
                                                  evidence
 20                                               regarding
                                                  payments
 21                                               made by the
                                                  Debtor or
 22                                               Trustee since
                                                  the Petition
 23                                               Date.
 24 11     ¶ 15. “GIT, CAP, and GTL sent          Objections:      Mr. Olivares is the CFO of GIT,
           monthly invoices to HVI and later,     lack of          CAP, and GTL and has been
 25        the Trustee. A true and correct copy   foundation       employed by those entities for the
           of those invoices are attached         (FRE 602);       last 17 years. He has personal
 26        hereto as Exhibit C.”                  hearsay (FRE     knowledge of what invoices were
                                                  801, 802).       sent to HVI and the Trustee.
 27                                                                Moreover, the Trustee (who is the
                                                                   representative of the estate) has
 28                                                                not objected to this statement, nor


                                                   -8-
Case 9:19-bk-11573-MB     Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20                Desc
                           Main Document    Page 9 of 19



  1                                                                 does he dispute the fact that the
                                                                    Claimants sent monthly invoices
  2                                                                 to HVI and later the Trustee.
  3 12     Objectionable Evidence: Exhibit C     Objections:        Mr. Olivares is the CFO of GIT,
           to Olivares Declaration (Invoices).   lack of            CAP, and GTL and has been
  4                                              foundation         employed by those entities for the
                                                 (FRE 602);         last 17 years. He has personal
  5                                              hearsay (FRE       knowledge of the invoices sent by
                                                 801, 802).         GIT, CAP, and GTL, and
  6                                                                 therefore can authenticate them
                                                 The                without a business records
  7                                              Declaration        declaration. Moreover, the
                                                 attaches a         Trustee (who is the representative
  8                                              number of          of the estate) has not objected to
                                                 invoices that      the exhibits themselves on any
  9                                              are                grounds.
                                                 inadmissible as
 10                                              hearsay. The
                                                 Declaration
 11                                              does not cure
                                                 the hearsay
 12                                              problem—they
                                                 are offered for
 13                                              the contents
                                                 therein, but no
 14                                              business
                                                 records
 15                                              foundation is
                                                 provided; there
 16                                              is no indication
                                                 that Mr.
 17                                              Olivares can
                                                 testify to the
 18                                              accuracy of the
                                                 invoices or
 19                                              how they were
                                                 prepared.
 20
      13   ¶ 16. “To the best of my              Objections:        Mr. Olivares is the CFO of GIT,
 21        knowledge, GIT, CAP, and GTL          speculative,       CAP, and GTL. He states that to
           have not received any objections,     lack of            the best of knowledge, GIT, CAP,
 22        formal or informa[l], to the          foundation         and GTL have not received any
           amounts billed in the invoices.”      (FRE 602);         objections to the amounts billed in
 23                                              hearsay (FRE       the invoices. This statement is
                                                 801, 802);         based on his own knowledge.
 24                                              inadmissible
                                                 opinion,
 25                                              conclusory
                                                 (FRE 701).
 26
                                                 This statement
 27                                              is based on
                                                 speculation
 28                                              and not


                                                   -9-
Case 9:19-bk-11573-MB   Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20            Desc
                        Main Document     Page 10 of 19



  1                                        supported by
                                           the requisite
  2                                        personal
                                           knowledge or
  3                                        foundation.
                                           There is no
  4                                        evidence in the
                                           record related
  5                                        to whether the
                                           Debtor or
  6                                        Trustee
                                           objected to the
  7                                        amounts billed
                                           in the invoices.
  8
  9
      DATED: May 12, 2020          Respectfully submitted,
 10
                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
 11
                                          By:      /s/ Razmig Izakelian
 12                                                Patricia B. Tomasco
 13                                                Razmig Izakelian

 14                                       Attorneys for GIT, Inc., California Asphalt Production,
                                          Inc., and GTL1, LLC
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                            -10-
       Case 9:19-bk-11573-MB                      Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20                                      Desc
                                                  Main Document     Page 11 of 19



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
865 S. Figueroa Street, 10th Floor, Los Angeles, CA 90017


                                                                      OMNIBUS RESPONSE TO THE EVIDENTIARY
A true and correct copy of the foregoing document entitled (specify): __________________________________________
OBJECTIONS OF THE TRUSTEE AND UBS TO THE DECLARATION OF ERNESTO OLIVARES FILED IN SUPPORT
________________________________________________________________________________________________
OF MOTION TO APPROVE ADMINISTRATIVE CLAIMS
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/12/2020
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

05/12/2020         Razmig Izakelian                                                            /s/ Razmig Izakelian
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:19-bk-11573-MB       Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20               Desc
                            Main Document     Page 12 of 19



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

Anthony A Austin on behalf of Creditor California Department of Toxic Substances Control
anthony.austin@doj.ca.gov

Anthony A Austin on behalf of Interested Party California Department of Toxic Substances
Control
anthony.austin@doj.ca.gov

William C Beall on behalf of Counter-Claimant GLR, LLC, a Delaware limited liability
company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Counter-Claimant GRL, LLC, a Delaware limited liability
company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Creditor GLR, LLC
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Defendant GLR, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Defendant GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

William C Beall on behalf of Interested Party GRL, LLC, a Delaware limited liability company
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Bradley D Blakeley on behalf of Defendant RDI Royalty Distributors, Inc
blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Alan D Condren on behalf of Defendant Roman Catholic Archbishop of Los Angeles
, berickson@seedmackall.com

Alan D Condren on behalf of Defendant Elizabeth Esser
, berickson@seedmackall.com

Alan D Condren on behalf of Defendant Stephen Fisher
, berickson@seedmackall.com
Case 9:19-bk-11573-MB        Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20               Desc
                             Main Document     Page 13 of 19




Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct
Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA
and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish & Wildlife
Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control
Board, Central Coast
Alex.Fisch@doj.ca.gov

Don Fisher on behalf of Defendant Corian Cross Holdings, LP
dfisher@ptwww.com, tblack@ptwww.com

Don Fisher on behalf of Interested Party Interested Party
dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee
brian.fittipaldi@usdoj.gov

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee (ND)
brian.fittipaldi@usdoj.gov

Ellen A Friedman on behalf of Interested Party Pacific Gas and Electric Company
efriedman@friedmanspring.com, jquiambao@friedmanspring.com

Gisele M Goetz on behalf of Defendant Chamberlin Oil LLC
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Gisele M Goetz on behalf of Interested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com

Karen L Grant on behalf of Creditor BUGANKO, LLC
kgrant@silcom.com

Karen L Grant on behalf of Defendant Janet K Ganong
kgrant@silcom.com
Case 9:19-bk-11573-MB        Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20           Desc
                             Main Document     Page 14 of 19



Ira S Greene on behalf of Interested Party CTS Properties, Ltd.
Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and
Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Counter-Claimant Bradley Land Company
b.holman@mpglaw.com

Brian L Holman on behalf of Creditor Bradley Land Company
b.holman@musickpeeler.com

Brian L Holman on behalf of Defendant Bradley Land Company
b.holman@mpglaw.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Financial Advisor CR3 Partners, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Authur McConnell (TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor California Asphalt Production, Inc.
razmigizakelian@quinnemanuel.com

Razmig Izakelian on behalf of Creditor GIT, Inc.
razmigizakelian@quinnemanuel.com

Razmig Izakelian on behalf of Creditor GTL1, LLC
razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.
akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission
john.keith@doj.ca.gov
Case 9:19-bk-11573-MB       Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20          Desc
                            Main Document     Page 15 of 19



Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jekim@sheppardmullin.com

Mitchell J Langberg on behalf of Defendant Adam B Firestone
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Alice Sedgwick Wohl
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Alice Sedgwick, Dec'd
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Jerome Brevoort Dwight
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant John A Feliciano
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Jonathan Ashley Dwight
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Katherine S Hanberg
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Lance H Brown
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Lela Minturn Dwight
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Louise H Feliciano
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant Susanna Sedgwick
mlangberg@bhfs.com, dcrudup@bhfs.com

Mitchell J Langberg on behalf of Defendant William Hanberg
mlangberg@bhfs.com, dcrudup@bhfs.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors
mlitvak@pszjlaw.com

Vincent T Martinez on behalf of Creditor Adam Family Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Candace Laine Evenson
Case 9:19-bk-11573-MB       Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20          Desc
                            Main Document     Page 16 of 19



llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor Escolle Tenants In Common
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor The Bognuda Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Creditor The Morganti Ranch, a limited partnership
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Vincent T Martinez on behalf of Defendant The Bognuda Trust
llimone@twitchellandrice.com, smccomish@twitchellandrice.com

Michael Authur McConnell (TR)
Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch
bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com

Jerry Namba on behalf of Defendant CMT, LLC
nambaepiq@earthlink.net, G23453@notify.cincompass.com;annie_cunningham@ymail.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com,
bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-
1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured
Creditors
jpomerantz@pszjlaw.com

Benjamin P Pugh on behalf of Defendant Jane A. Adams
bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Benjamin P Pugh on behalf of Defendant John S. Adams
bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law

Edward S Renwick on behalf of Creditor "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com

Edward S Renwick on behalf of Creditor Goodwin "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com
Case 9:19-bk-11573-MB        Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20              Desc
                             Main Document     Page 17 of 19




Edward S Renwick on behalf of Cross-Claimant Goodwin "A" Mineral Owners Group
erenwick@hanmor.com, iaguilar@hanmor.com

J. Alexandra Rhim on behalf of Creditor Guarantee Royalties, Inc.
arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Creditor Laor Liquidating Associates, LP
arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Defendant Guarantee Royalties, Inc.
arhim@hrhlaw.com

J. Alexandra Rhim on behalf of Defendant Laor Liquidating Associates, LP
arhim@hrhlaw.com

Todd C. Ringstad on behalf of Defendant Charles C. Albright
becky@ringstadlaw.com, arlene@ringstadlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party
becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil,
Gas & Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and
Geothermal Reources
mitchell.rishe@doj.ca.gov

George E Schulman on behalf of Trustee Michael Authur McConnell (TR)
GSchulman@DanningGill.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com

Zev Shechtman on behalf of Plaintiff Michael A. McConnell, Chapter 11 Trustee
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Zev Shechtman on behalf of Trustee Michael Authur McConnell (TR)
zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

Sonia Singh on behalf of Trustee Michael Authur McConnell (TR)
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
Case 9:19-bk-11573-MB        Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20          Desc
                             Main Document     Page 18 of 19



ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
pencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the
County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
pencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snows
pencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamond
mccarthy.com;erika.shannon@diamondmccarthy.com;aiemee.low@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
jtaylor@omm.com

John N Tedford, IV on behalf of Trustee Michael Authur McConnell (TR)
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf of Interested Party Courtesy NEF
bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector
bankruptcy@co.kern.ca.us

Meagan S Tom on behalf of Creditor Netherland, Sewell & Associates, Inc.
meagan.tom@lockelord.com,
autodocket@lockelord.com;taylor.warren@lockelord.com;autodocketdev@lockelord.com

Patricia B Tomasco on behalf of Creditor GIT, Inc.
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Fred Whitaker on behalf of Interested Party Eller Family Trust
lshertzer@cwlawyers.com, spattas@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF
wwinfield@calattys.com, scuevas@calattys.com
Case 9:19-bk-11573-MB       Doc 995 Filed 05/12/20 Entered 05/12/20 18:35:20    Desc
                            Main Document     Page 19 of 19



William E. Winfield on behalf of Creditor Jane Connolly
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Robert Kestner
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Creditor Virginia Tracy
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Jane Connolly
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Kathleen Seymour
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Robert Kestner
wwinfield@calattys.com, scuevas@calattys.com

William E. Winfield on behalf of Defendant Virginia Tracy
wwinfield@calattys.com, scuevas@calattys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com,
tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

Aaron E de Leest on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

Aaron E de Leest on behalf of Trustee Michael Authur McConnell (TR)
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com
